Citation Nr: 1038911	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  04-16 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD) due to testicle removal.

2.  Entitlement to service connection for depression (and any 
other diagnosed acquired psychiatric disorder).

3.  Entitlement to service connection for insomnia.

4.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for aseptic 
necrosis of the left femur with residual subcapital fracture.

5.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for aseptic 
necrosis of the right femur with residual subcapital fracture.

6.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for lumbar spine 
loss of motion, residual of a bilateral hip disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to 
October 1972.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) from a July 2002 rating decision issued by the VA Tiger Team 
Special Processing Unit at the Cleveland, Ohio, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which then 
transferred jurisdiction over the case to the RO in Huntington, 
West Virginia.

The Board, in May 2007, remanded this case so that the Veteran 
could be scheduled for a videoconference hearing.

The Veteran appeared at a videoconference hearing in October 2007 
before the undersigned Acting Veterans Law Judge, who was 
designated by the Chairman of the Board to conduct the hearing 
pursuant to 38 U.S.C.A. § 7101(c) (West 2002).  A transcript of 
the hearing testimony is associated with the claims file.

In March 2008, the Board again remanded the Veteran's case to 
obtain VA and private outpatient treatment records.


FINDINGS OF FACT

1.  There is no competent evidence showing the Veteran has a 
current diagnosis of PTSD in accordance with 38 C.F.R. § 
4.125(a).

2.  The Veteran's current depression (and any other diagnosed 
acquired psychiatric disorder) was not manifested during service 
or until many years after his discharge, and has not been linked 
by competent and credible evidence to his military service.

3.  The Veteran's current insomnia was not manifested during 
service or until many years after his discharge, and has not been 
linked by competent and credible evidence to his military 
service.

4.  In an October 1988 rating decision, the RO denied the 
Veteran's claims for service connection for aseptic necrosis of 
the left femur with residual subcapital fracture, aseptic 
necrosis of the right femur with residual subcapital fracture, 
and, lumbar spine loss of motion, residual of a bilateral hip 
disorder.  The RO sent him a letter in November 1988 notifying 
him of that decision and apprising him of his procedural and 
appellate rights, and he did not appeal.

5.  Additional evidence pertaining to the claims of entitlement 
to service connection for aseptic necrosis of the left femur with 
residual subcapital fracture, aseptic necrosis of the right femur 
with residual subcapital fracture, and, lumbar spine loss of 
motion, residual of a bilateral hip disorder, received since the 
October 1988 decision is duplicative or cumulative of evidence 
previously considered and does not relate to an unestablished 
fact necessary to substantiate the claims.


CONCLUSIONS OF LAW

1.  The Veteran does not have a PTSD disability that was incurred 
in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

2.  The Veteran's depression (and any other diagnosed acquired 
psychiatric disorder) was not incurred in or aggravated by his 
military service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009). 

3.  The Veteran's insomnia was not incurred in or aggravated by 
his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

4.  The RO's October 1988 decision denying service connection for 
aseptic necrosis of the left femur with residual subcapital 
fracture, aseptic necrosis of the right femur with residual 
subcapital fracture, and, lumbar spine loss of motion, residual 
of a bilateral hip disorder, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

5.  New and material evidence has not been received to reopen the 
claims for service connection for aseptic necrosis of the left 
femur with residual subcapital fracture, aseptic necrosis of the 
right femur with residual subcapital fracture, and, lumbar spine 
loss of motion, residual of a bilateral hip disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed. Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 129 S.Ct.1696 (2009).  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 
2001, May 2005, June 2008, December 2008, and April 2009.  The 
letters informed him of the evidence required to substantiate his 
claims and of his and VA's respective responsibilities in 
obtaining supporting evidence.  

Note also that the June 2008 and April 2009 VCAA notice letters 
complied with Dingess by discussing the downstream disability 
rating and effective date elements of the claims.  
See Dingess/Hartman and Hartman, supra. 

As well, the May 2005 and April 2009 VCAA notice letters informed 
the Veteran of what constituted new and material evidence to 
reopen his previously denied, unappealed claims for service 
connection for aseptic necrosis of the left femur with residual 
subcapital fracture, aseptic necrosis of the right femur with 
residual subcapital fracture, and, lumbar spine loss of motion, 
residual of a bilateral hip disorder.  Specifically, these 
letters complied with Kent v. Nicholson, 20 Vet. App. 1 (2006), 
since they apprised him of the specific reasons the claims were 
previously denied, in addition to explaining the type of evidence 
and information needed to establish the Veteran's underlying 
entitlement to service connection (in the event the claims were 
reopened).  See, too, VA Gen. Couns. Mem., para. 2, 3 (June 14, 
2006).

Only the December 2001 VCAA notice letter was issued prior to the 
RO initially adjudicating the Veteran's claims in July 2002 - 
the preferred sequence.  See again Pelegrini II, supra.  However, 
since providing the additional VCAA notice letters, the Appeals 
Management Center (AMC) has readjudicated the claims in the 
August 2009 SSOC - including, as already mentioned, considering 
additional evidence received in response to that additional 
notice and since the initial rating decision at issue and SOC.  
This is important to point out because if there was no VCAA 
notice provided prior to the initial adjudication of the claims, 
or for whatever reason the notice provided was inadequate or 
incomplete, this timing error may be effectively "cured" by 
providing any necessary notice and then going back and 
readjudicating the claims, including in a SOC or SSOC, such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given ample opportunity to participate effectively in 
the adjudication of his claims.  In other words, this timing 
error in the provision of the notice is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  See again Mayfield IV and Prickett, supra. 

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable, 
and therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained his 
service treatment records (STRs), VA treatment records, a 
transcript of the Veteran's videoconference hearing, and lay 
statements in support of his claims.  The Veteran did not respond 
to requests in June 2008 and December 2008 to execute VA Form 21-
4142 for Kanawha City Clinic to enable VA to obtain records he 
identified.  The Veteran was also unresponsive to the April 2009 
request to execute VA Form 21-4142 for Dr. P. and to obtain a 
nexus opinion from Dr. P.  As such, VA is under no further 
obligation to assist the Veteran in this regard.  

The Board notes that an etiological opinion has not been obtained 
in regards to the Veteran's claims.  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  

There is, however, an exception when as here there is a petition 
to reopen a previously denied, unappealed claim.  According to 
38 C.F.R. § 3.159(c)(4)(iii), there is no obligation to provide 
an examination for a medical nexus opinion unless and until there 
is new and material evidence to reopen the previously denied, 
unappealed claim.  And, here, there is no such new and material 
evidence concerning the claims for aseptic necrosis of the left 
femur with residual subcapital fracture, aseptic necrosis of the 
right femur with residual subcapital fracture, and, lumbar spine 
loss of motion, residual of a bilateral hip disorder, so no 
requirement to schedule an examination for a medical nexus 
opinion.

Additionally, as will be discussed in detail below, the Board 
finds that there is no "indication" that there is a nexus 
between an acquired psychiatric disorder and the Veteran's 
military service or an "indication" that persistent or 
recurrent symptoms may be associated with service, which in turn 
means an examination and opinion are not needed to fairly decide 
these claims.  In particular regard to PTSD, there is no medical 
evidence that the Veteran has a current diagnosis of the 
disorder, which in turn means an examination and opinion are also 
not needed to fairly decide this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(c)(4) (2009).  The 
record contains the Veteran's conclusory generalized statement 
that his in-service removal of the right testicle caused a 
chronic mental disorder.  This does not meet the low threshold of 
an "indication" that a psychiatric disorder has a causal 
connection or association with service.  See Waters v. Shinseki, 
601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory 
that medical examinations are to be routinely and virtually 
automatically provided to all veterans in disability cases 
involving nexus issues).  The lay evidence of record also does 
not establish a credible continuity of symptomatology since 
service as discussed in detail below. 
 
The Board is also satisfied as to substantial compliance with its 
May 2007 and March 2008 remand directives.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268 (1998).  This included scheduling the Veteran for a 
videoconference hearing - which he had in October 2007, and, in 
a December 2008 letter, providing him the appropriate release 
form (VA Form 21-4142) to obtain his confidential records from 
his private physician.  The Veteran, however, did not return the 
release forms, and all other evidence that he has indicated as 
relevant to his claims has been obtained.  The AMC also 
readjudicated his claims in the August 2009 SSOC.  

General Regulations and Statutes for Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease that 
was incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  Stated somewhat differently, to establish 
entitlement to service connection, there must be:  (1) evidence 
of a current disability; (2) evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).

Certain chronic diseases, including psychoses, may be presumed to 
have been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

According to 38 C.F.R. § 3.384, a psychosis means a brief 
psychotic disorder; delusional disorder; psychotic disorder due 
to general medical condition; psychotic disorder, not otherwise 
specified; schizoaffective disorder; schizophrenia; 
schizophreniform disorder; shared psychotic disorder; and 
substance-induced psychotic disorder.  So PTSD is not a 
psychosis, instead a neurosis, and therefore not subject to this 
presumption.

So, service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  
 
Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b) (2009); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-
97.  For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b) (2009).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally do not constitute competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu, 2 Vet. App. 494 (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  

Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When, for example, a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Entitlement to Service Connection for PTSD, Depression, 
any other diagnosed acquired psychiatric disorder, and Insomnia

Service connection for PTSD generally requires:  (1) medical 
evidence diagnosing the condition in accordance with VA 
regulation, 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, as 
mentioned, a diagnosis of PTSD must be established in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).

The DSM-IV criteria for a diagnosis of PTSD are as follows:

A.  The person has been exposed to a 
traumatic event in which both of the 
following were present:

(1) the person experienced, witnessed, 
or was confronted with an event or 
events that involved actual or 
threatened death or serious injury, or 
a threat to the physical integrity of 
self or others; and

(2) the person's response involved 
intense fear, helplessness, or horror. 
. . .

B.  The traumatic event is persistently 
experienced in one (or more) of the 
following ways:

(1) recurrent and intrusive 
distressing recollections of the 
event, including images, thoughts, or 
perceptions;  (2) recurrent 
distressing dreams of the event; (3) 
acting or feeling as if the traumatic 
event were recurring (includes a sense 
of reliving the experience, illusions, 
hallucinations, and dissociate 
flashback episodes, including those 
that occur on awakening or when 
intoxicated); (4) intense 
psychological distress at exposure to 
internal or external cues that 
symbolize or resemble an aspect of the 
traumatic event; or (5) physiological 
reactivity on exposure to internal or 
external cues that symbolize or 
resemble an aspect of the traumatic 
event.

C.  Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present before 
the trauma), as indicated by three 
(or more) of the following:

(1) efforts to avoid thoughts, 
feelings, or conversations associated 
with the trauma; (2) efforts to avoid 
activities, places, or people that 
arouse recollections of the trauma;  
(3) inability to recall an important 
aspect of the trauma; (4) markedly 
diminished interest or participation 
in significant activities;  
(5) feeling of detachment or 
estrangement from others; (6) 
restricted range of affect 
(e.g., unable to have loving 
feelings); or (7) sense of a 
foreshortened future (e.g., does not 
expect to have a career, marriage, 
children, or a normal life span).

D.  Persistent symptoms of increased 
arousal (not present before the trauma), as 
indicated by two (or more) of the 
following:

(1) difficulty falling or staying 
asleep;  (2) irritability or outbursts 
of anger; 
(3) difficulty concentrating;  (4) 
hypervigilance; or (5) exaggerated 
startle response.

E.  Duration of the disturbance (symptoms 
in Criteria B, C, and D) is more than 
1 month.

F.  The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as the 
Court noted, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. at 140-141.

The Court also held in Cohen that diagnoses of PTSD are 
presumably in accordance with DSM-IV, both in terms of the 
adequacy and sufficiency of the stressors claimed.

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  The provisions of the amendment 
apply to applications for service connection for PTSD that were 
appealed to the Board before July 13, 2010, but have not been 
decided by the Board as of July 13, 2010.  As the Veteran is not 
currently diagnosed with PTSD (as detailed below) and the claimed 
stressor is not "related to the veteran's fear of hostile 
military or terrorist activity," the amended regulation is not 
for application. 

Here, though, the claims file does not contain any record 
diagnosing PTSD in accordance with VA regulation, 38 C.F.R. 
§ 4.125(a).  38 C.F.R. § 3.304(f).  The numerous VA medical 
records on file note the Veteran's complaints of depression, 
insomnia, and other disorders, but there is no resulting DSM-IV 
diagnosis of PTSD.  

So, as explained, absent evidence of a current DSM-IV diagnosis 
of PTSD, service connection simply is not possible because there 
is no present condition to attribute to incidents during the 
Veteran's military service, even though the remedial act of 
removal of the right testicle occurred in service.  38 C.F.R. 
§ 3.304(f).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(holding that VA compensation only may be awarded to an applicant 
who has disability existing on the date of application, not for 
past disability); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  
See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(noting that the requirement of a current disability is satisfied 
when the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).  The mere fact of an in-service incident is not enough.  
There must be chronic disability resulting from that incident.

It is also worth mentioning that recent VA treatment records also 
show additional diagnoses of:  paranoid disorders, mixed 
personality traits, and bipolar disorder.  And, even accepting 
these diagnoses, in lieu of PTSD, these mental disorders have not 
been linked to the Veteran's military service, including 
especially to any specific incident or event in service that he 
thought particularly traumatic or stressful.  See Clemons v. 
Shinseki, 23 Vet App 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  

Rather, the service treatment records are negative, and these 
disorders are not clinically shown by the medical evidence of 
record until years after the Veteran's discharge from service.  
At the October 2007 Board hearing, the Veteran reported that he 
was depressed in service because his fellow comrades ridiculed 
him because of his testicle removal.   He affirmed that he had 
recurring nightmares, intrusive thoughts, and isolative behavior 
that related to the humiliation he received from his comrades 
regarding the surgery he had to remove the testicle.  VA 
treatment records, however, show that in September 1987, the 
Veteran reported that he could not sleep in connection with 
bilateral hip pain.  In November 1988, he was noted to have an 
affective disorder in addition to the bilateral hip disorder and 
history of alcohol abuse.  In April 2001, the Veteran had a 
positive screen for depression during which time he complained of 
hip pain.  The examiner noted an assessment of bilateral hip 
replacement, continuing pain, and depression.  It was noted that 
the Veteran had indicated that he had thoughts of suicide and 
that all he wanted was relief from his pain.  In May 2001, the 
Veteran complained of sleep disturbances which was reported at 
the time he was seeking treatment for orthopedic pain.  A June 
2001 record noted an assessment of paranoid disorder by history.  
The Veteran complained that he was not receiving any medical 
care, that he felt as if he was being treated as a "child 
molester," that he did not want to be placated but instead made 
better, that he wanted to know why he was being targeted, that he 
had chronic pain in his hips and legs, etc.  July 2001 records 
showed that the Veteran complained that his pain made his anger 
worse and that he continued to have pain and problems with his 
sleep.  The examiner noted an assessment of history of paranoid 
personality disorder, chronic generalized anger, and mood 
disorder due to general medical condition.  

VA treatment records further show that an August 2001 record 
indicated the Veteran complained that he felt people were 
laughing at him because of his pain.  The examiner observed that 
the Veteran never directly answered what he needed from the 
mental health clinic.  He did complain that he could not walk and 
he could not stand the pain.  The examiner noted an assessment of 
paranoid and psychotic personality disorder.  A November 2001 
record showed that the Veteran complained that he argued with 
himself, that he was not able to get sleep, and that he was angry 
about not receiving proper care.  The examiner noted an 
assessment of insomnia.  A November 2001 record noted an 
assessment of mood disorder due to general medical condition and 
mixed personality traits.  In June 2002, the Veteran expressed 
that VA was out to get him.  An impression of bipolar disorder, 
mixed personality traits, and rule out Schizophrenia was noted.  
A June 2003 record noted that the Veteran made it clear that 
everything was a problem due to pain, including complaining that 
he could not sleep due to the pain.  Beginning in August 2005, 
the record finally showed that the Veteran complained that he was 
"mentally damaged" over the in-service incident with his 
testicle.  The examiner noted assessments of bipolar disorder by 
history, mixed personality traits by history, and rule out 
schizophrenia paranoid type.  

The Board finds that the Veteran is competent and credible on the 
point that he was ridiculed in service because of the removal of 
his right testicle and that he experienced distress in connection 
with the harassment at that time.  The Board further finds that 
the Veteran is competent to report on symptoms he experienced 
after service; however, the Board does not find as credible his 
contention that he experienced continuous symptoms of distress 
associated with the in-service incident after service as this 
contention is inconsistent with the record.  VA treatment records 
show that the Veteran was seen numerous times over the years in 
connection with his psychology complaints/disorders during which 
time his reports did not concern the in-service incident but 
rather concerned nonservice related events.  In August 2005, 
there is finally mention of the in-service incident.  Thus, the 
lay evidence of record does not establish a credible continuity 
of symptomatology since service.  In addition, there is no 
competent evidence of record linking any of the foregoing 
conditions to his claimed stressor.   No such suggestion has been 
made by any of his treating physicians based on a review of the 
VA treatment records.  The Veteran has not been shown to have 
medical expertise in the etiology of psychiatric disorders.  As 
such, his conclusory generalized statement is not competent to 
establish the requisite nexus.  Finally, personality disorders 
are not diseases within the meaning of applicable legislation, 
and therefore cannot be service connected.  38 C.F.R. § 3.303(c) 
(2009).  

In regard to depression and insomnia, as explained, the first and 
indeed perhaps most fundamental requirement for any service-
connection claim is there must be competent evidence of the 
existence of the currently claimed disability.  See Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the Veteran has it; 
without this minimum level of proof, there is no valid claim).

Here, the Veteran has the required diagnosis of a current 
depression and insomnia disability.  This is evident from his 
recent VA Medical Center (VAMC) outpatient treatment records, 
which diagnose the Veteran with these disabilities.  

So the determinative issue is whether the Veteran's depression 
(invariably described as a mood disorder) and insomnia are 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

The Veteran's STRs are unremarkable for any complaint, diagnosis 
of, or treatment for depression or insomnia.  At his September 
1972 military separation examination, his psychiatric evaluation 
was reported as normal, and he indicated he was "in good 
health."  His military service ended in October 1972.

Post-service, the Veteran was treated by the VAMC for depression 
and insomnia, beginning in April 2001.  The Veteran left the 
service in 1972 and did not complain of symptoms until almost 30 
years later.  This intervening lapse of so many years between his 
separation from military service and the first documented 
manifestation of this claimed disorder can be considered as a 
factor against his claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability).  

The Veteran's contentions notwithstanding, none of the VAMC 
physicians that have had occasion to evaluate or examine him, or 
anyone else for that matter, have attributed the depression and 
insomnia to his military service.  Thus, there simply is no 
supporting medical nexus opinion.  

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements, including testimony 
presented at a personal hearing (as described above).  The Board 
acknowledges that the Veteran is competent, even as a layperson, 
to attest to factual matters of which he has first-hand 
knowledge, e.g., an injury in service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has 
held that lay evidence is one type of evidence that must be 
considered, and that competent lay evidence can be sufficient in 
and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009), and Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well.  In fact, competent medical evidence is not necessarily 
required when the determinative issue involves medical etiology.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether 
lay evidence is competent and sufficient in a particular case is 
a fact issue.  

As noted above, the Board finds that the Veteran is competent and 
credible on the point that he was ridiculed in service because of 
the removal of his right testicle and that he experienced 
distress at that time.  The Board, however, does not find as 
credible his contention that he experienced continuous symptoms 
of depression and insomnia associated with the in-service 
incident after service as this contention is inconsistent with VA 
treatment records showing reports of psychiatric complaints in 
connection with nonservice related events until 2005.  Thus, the 
lay evidence of record does not establish a credible continuity 
of symptomatology since service.  Again, he has also not been 
shown to have medical expertise in the etiology of psychiatric 
disorders.  As such, his conclusory generalized statement that he 
currently experiences chronic depression and insomnia on account 
of the in-service incident is not competent to establish the 
requisite nexus.  

As all the elements required for service connection have not been 
met, the Board finds that the preponderance of the evidence is 
against the Veteran's claims, and as the preponderance of the 
evidence is against his claims, the doctrine of reasonable doubt 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Accordingly, the appeals are denied.

Whether there is New and Material Evidence to Reopen the Claims 
for Service Connection for Aseptic Necrosis of the Left Femur 
with Residual Subcapital Fracture, Aseptic Necrosis of the Right 
Femur with Residual Subcapital Fracture, and, Lumbar Spine Loss 
of Motion, Residual of a Bilateral Hip Disorder

The RO denied the Veteran's petition to reopen his claims for 
service connection for aseptic necrosis of the left femur with 
residual subcapital fracture, aseptic necrosis of the right femur 
with residual subcapital fracture, and, lumbar spine loss of 
motion, residual of a bilateral hip disorder in the July 2002 
rating decision at issue - determining he had not submitted new 
and material evidence to warrant reopening the claim.  The Board 
also must make this threshold preliminary determination as to 
whether new and material evidence has been submitted, before 
proceeding further, because it affects the Board's jurisdiction 
to reach the underlying claims for service connection and 
adjudicate them on the merits on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380 (1383-4 (Fed. Cir. 1996).  See also Bulter v. 
Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that 
new and material evidence has not been submitted, then its 
analysis must end, as further analysis is neither required nor 
permitted.  See Barnett, 83 F.3d at 1383-4.

The RO initially considered - and denied, these claims in October 
1988.  As cause for denying the lumbar spine claim, the RO stated 
that the Veteran's in-service lumbar spine injury was acute, 
transitory, and resolved without any residual disabilities.  
As cause for denying the necrosis claims, the RO stated that 
there was no relationship between these disabilities and the 
Veteran's active military service.  The RO sent him a letter 
later in November 1988 notifying him of that decision and 
apprising him of his procedural and appellate rights, and he did 
not appeal.  So that decision is final and binding on him based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2009).

If, however, new and material evidence is presented or secured 
with respect to a claim that has been denied, and not appealed, 
VA must reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108 (West 2002).

The Veteran filed his petition to reopen this claim in October 
2001.  For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence already 
of record at the time of the last prior final denial of the claim 
sought to be opened.  It must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's claims is evidence that 
has been added to the record since that final and binding October 
1988 rating decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(indicating the evidence to be considered in making this new and 
material determination is that added to the record since the last 
final denial on any basis).

The evidence of record at the time of the October 1988 denial 
included service treatment records which documented a lumbar 
spine injury, VA and private treatment records, VA examination 
report, hearing testimony, and an August 1987 letter from Dr. 
A.P., which noted that the Veteran was temporarily 100 percent 
disabled due to bilateral osteonecrosis of the hips.  

The additional evidence received since that October 1988 denial 
consists of:  VA treatment records, the transcript of the 
Veteran's videoconference hearing, and lay statements.  

All of this additional evidence is new in the sense that it has 
not been submitted to VA before and, thus, never considered.  
However, none of this additional evidence is material.  The 
evidence does not suggest that the Veteran's aseptic necrosis of 
the left femur with residual subcapital fracture and aseptic 
necrosis of the right femur with residual subcapital fracture are 
etiologically linked to his military service from February 1971 
to October 1972 - including to any injury (trauma) he may have 
sustained while in service or any disease he may have contracted.  
See, e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998).  See, 
too, Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records merely describing the Veteran's current 
condition are not material to issue of service connection and are 
not sufficient to reopen claim for service connection based on 
new and material evidence.).  Also, testimony the Veteran 
provided at the Board hearing is cumulative and redundant of his 
previously considered contention that the claimed disorder was 
related to service.  

Furthermore, none of this additional evidence suggests the 
Veteran has a current lumbar spine disability that is a residual 
of his in-service back injury.  Rather, the VAMC treatment 
records only note the Veteran's complaints of back pain.  Also, 
testimony the Veteran provided at the Board hearing is cumulative 
and redundant of his previously considered contention that the 
claimed disorder was related to service.  

Accordingly, the Board finds no new and material evidence to 
reopen the claims for service connection for aseptic necrosis of 
the left femur with residual subcapital fracture, aseptic 
necrosis of the right femur with residual subcapital fracture, 
and, lumbar spine loss of motion, residual of a bilateral hip 
disorder.  38 U.S.C.A. 
§ 5108.  Furthermore, inasmuch as the Veteran has not fulfilled 
his threshold burden of submitting new and material evidence to 
reopen his finally disallowed claims, the benefit-of-the-doubt 
doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).


ORDER

The claim for service connection for PTSD is denied.

The claim for service connection for depression (and any other 
diagnosed acquired psychiatric disorder) is denied.

The claim for service connection for insomnia is denied.

As new and material evidence has not been submitted, the petition 
to reopen the claim for service connection for aseptic necrosis 
of the left femur with residual subcapital fracture is denied.

As new and material evidence has not been submitted, the petition 
to reopen the claim for service connection for aseptic necrosis 
of the right femur with residual subcapital fracture is denied.

As new and material evidence has not been submitted, the petition 
to reopen the claim for service connection for lumbar spine loss 
of motion, residual of a bilateral hip disorder is denied.



____________________________________________
Tanya A. Smith
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


